Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3rd, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 and 13 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, it is unclear what “increased texture” means.  Further, is the texture for all lactose-deficient Streptococcus thermophilus and Lactococcus lactis strains being compared against all lactose-positive Streptococcus thermophilus and Lactococcus lactis strains or just specific ones?
As claims 2 – 12 are dependent on claim 1 and claims 14 – 19 are dependent on claim 13, all dependent claims are considered rejected.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 11 and 13 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garrigues (WO-2015193459-A1).
Regarding claims 1 – 4, 8, 10, 11, and 13, Garrigues teaches fermenting milk with a starter culture made from lactic acid bacteria [pg 6, ¶2].  Streptococcus thermophilus and Lactococcus lactis are lactic acid bacteria [pg 7, ¶3].  The invention can use lactic acid bacteria with a deficiency in lactose metabolism that metabolizes glucose [pg 8, ¶2].  This produces a fermented milk product such as buttermilk [pg 9, ¶4].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to use lactose-deficient S. thermophilus and lactose-deficient L. lactis as these lactic acid bacteria were known to be used in the production of fermented milk products.
In addition, Garrigues teaches producing a mesophilic fermented milk product at a fermentation temperature of 22° - 45°C which overlaps with the “mesophilic” range of 15° - 40°C and the claimed range of 22o to 35oC [pg 9, ¶4].  As the fermentation range of Garrigues encompasses the claimed range, the claimed range is obvious over the prior art.  Furthermore, since the lactic acid bacteria being used is mesophilic, it would be reasonable to conclude the fermentation temperature would be in the taught fermentation range.
Garrigues also teaches fermenting for a period of time until the pH has changed <0.3 units in 20 hours [pg 8, ¶3].  Sucrose can be added to the milk base before fermentation [pg 16, ¶5].  The concentration of sucrose to be added can be determined based upon the desired final conditions, such as pH [pg 8, ¶4].
Garrigues does not teach the increasing of the texture of the fermented milk product when using lactose-deficient S. thermophilus and L. lactis strains compared to lactose-positive S. thermophilus and L. lactis strains.  However, Garrigues does teach that the texture depends on the type of culture, the pH, and the back pressure applied during process prior to inlet into the separator or UF [pg 26, ¶4].  It would have been obvious for a person having ordinary skill in the art to optimize one or more of these variables so as to arrive at the desired texture of the fermented milk product.
Further, the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  As the starting ingredients and processes of Garrigues are similar to those of the application, it would be obvious to obtain a similar product.
Regarding claim 5, Garrigues teaches the use of lactose-deficient S. thermophilus strains DSM 28952 and DSM 28953 [pg 14, ¶1].  It would have been obvious to a person having ordinary skill in the art to use S. thermophilus strains DSM 28952 and DSM 28953 in the culture starter as they are known to be used to make a fermented milk product.
Regarding claims 6 and 7, Garrigues teaches the use of Lactococcus spp. and Leuconostoc spp. [pg 7, ¶3].  Lactococcus spp. includes varying Lactococcus strains including L. lactis subsp. cremoris and L. lactis subsp. lactis.
Regarding claim 9, Garrigues is silent as to the L. lactis strains present in the claim.  However, Garrigues does teach the use of other L. lactis strains which have not been shown to be materially different from those claimed [pg 7, ¶3].  In fact, they have been used for the production of a fermented milk product identical to those claimed [pg 9, ¶4].  Therefore, it would have been obvious to have utilized any lactose-negative L. lactis strain in the method of Garrigues in the absence of convincing arguments or evidence that the claimed strains provide an unexpected result. 
Regarding claims 14, 16, and 17, Garrigues is silent as to the use of S. thermophilus strain DSM 32599.  However, Garrigues does teach the use of S. thermophilus strain DSM 28952 which has not been shown to be materially different from those claimed [pg 14, ¶1].  In fact, they have been used for the production of a fermented milk product identical to those claimed [pg 14, ¶2].  This includes cheese [pg 15, ¶1].  Therefore, it would have been obvious to have utilized any lactose-negative S. thermophilus strain in the method of Garrigues in the absence of convincing arguments or evidence that the claimed strains provide an unexpected result.
Regarding claims 15, 18, and 19, Garrigues is silent as to the use of S. thermophilus strain DSM 32600.  However, Garrigues does teach the use of S. thermophilus strain DSM 28952 which has not been shown to be materially different from those claimed [pg 14, ¶1].  In fact, they have been used for the production of a fermented milk product identical to those claimed [pg 14, ¶2].  This includes cheese [pg 15, ¶1].  Therefore, it would have been obvious to have utilized any lactose-negative S. thermophilus strain in the method of Garrigues in the absence of convincing arguments or evidence that the claimed strains provide an unexpected result.

Response to Arguments
Applicant’s arguments, filed October 3rd, 2022, have been fully considered.
Applicant’s arguments concerning the rejection of claims 1 – 11 and 13 – 19 under 35 U.S.C. 103 have been found not persuasive.
Applicant argues that Garrigues does not teach the increased texture of claims 1 and 13 [pg 7, ¶1].  The rejection is based on similar ingredients and processes creating similar products being prima facie obvious.  This rejection has been supplemented by a new argument as made above.
Applicant argues that Garrigues does not teach a composition with the lactose-deficient bacteria of the application [pg 7, ¶1].  The Examiner notes that the rejection points out the chain of reasoning that determines the obviousness of using lactose-deficient S. thermophilus and L. lactis.  Lactis acid bacteria are used as a milk fermentation starter.  Lactose-deficient lactic acid bacteria may be used.  S. thermophilus and L. lactis are lactic acid bacteria.  Therefore, lactose-deficient S. thermophilus and L. lactis may be used in fermenting milk.
Applicant argues that Section B, starting on pg 13, is involved in controlling fermentation which is not the goal of the invention [pg 7, ¶2].  The Examiner points out that Section B is not being used as part of the rejection and does not present any teaching that contradicts those used by the rejection.
Applicant argues that there is no inherency in the creation of increased texture in the invention [pg 8, ¶1].  The Examiner notes that the ingredients and methods of Garrigues are similar to those of the invention and would be expected to product similar results.
Applicant argues that only Section B relates lactose-deficient bacteria to the creation of a fermented milk product [pg 8, ¶2].  The Examiner notes that Section B is not being used in the rejection.  Section B is not being used to describe the general method of the invention.  The teaching of using lactose-deficient lactic acid bacteria is being based on other material as stated above.
Applicant argues there is no teaching that would suggest using lactose-deficient S. thermophilus and L. lactis together in making a fermented milk product with increased texture [pg 8, ¶3].  The Examiner notes that, give a limited number of ingredients and methods with which to work with, it would have been obvious for a person having ordinary skill to have tried different combinations to obtain the desired product.
Applicant argues there is no teaching to use lactose-deficient S. thermophilus and L. lactis  at the temperatures specified by the invention [pg 9, ¶1].  The Examiner points out that Garrigues teaches the use of these temperatures in making a fermented milk product.  Combined with the above teaching that lactose-deficient S. thermophilus and L. lactis can be used, it would have been obvious to use these bacteria at the specified temperature to make a fermented milk product.
Applicant argues that there is no teaching that the lactic acid bacteria used are mesophilic and that the reference is directed to thermophilic bacteria, resulting in a lack of motivation to use mesophilic temperatures [pg 9, ¶2].  The Examiner notes that bacteria are growing within a range determined to be mesophilic.  If bacteria are growing at these temperatures, they are considered to be a mesophilic bacteria.  Even though Garrigues only briefly mentions the use of mesophilic bacteria, it is enough to teach the possible use of them in making a fermented milk product.  References must be taken for all that they teach, including all possible embodiments.  See MPEP 2123 (II)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        /DONALD R SPAMER/Primary Examiner, Art Unit 1799